        Case 1:17-cv-02989-AT Document 698 Filed 01/16/20 Page 1 of 7




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
       v.
                                             FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


             STATE DEFENDANTS’ STATUS REPORT FOR
              TELECONFERENCE ON JANUARY 17, 2020

      On December 30, 2019, State Defendants notified this Court that the

entire GEMS/DRE system had been decertified by Secretary Raffensperger

and requested a status conference to address the storage of the decertified

GEMS/DRE equipment. [Doc. 689]. Both sets of Plaintiffs agreed that a

status conference was needed. [Docs. 691, p. 1; 692 p. 6]. In granting State

Defendants’ request for a status conference, the Court identified two topics

for State Defendants to address at the status conference [Doc. 694] and later

requested specific information on the rollout schedule for the new ballot-

marking devices (“BMDs”) [Doc. 695].
        Case 1:17-cv-02989-AT Document 698 Filed 01/16/20 Page 2 of 7




                               BMD ROLLOUT

      The Secretary of State’s Office expects to have the new Election

Management System (EMS) in all 159 counties no later than February 1,

2020, and the BMD rollout for the March 24, 2020 Presidential Preference

Primary completed by mid-February. Declaration of Gabriel Sterling,

attached as Ex. A (“Sterling Dec.”), ¶ 5. As of January 15, 2020, acceptance

testing of BMDs is nearly complete, with 29,197 BMDs having completed

acceptance testing. Sterling Dec., ¶ 3. Despite the delays related to

availability of storage space for the old GEMS/DRE equipment, as of today,

BMDs have either been delivered or are scheduled for delivery to 94 counties,

which includes the largest counties by voter registration and represents 85%

of the total BMD deployment. Sterling Dec., ¶ 4. Every county has had at

least two BMDs for demonstration and training purposes since October 2019.

Id.

      The deployment to counties is ongoing and scheduling those deliveries

remains connected to the pickup of the DRE units due to storage-space

limitations in county facilities. Sterling Dec., ¶ 5. As the old equipment is

picked up and counties confirm that they are prepared to accept and store the

new equipment, deliveries to those counties are scheduled. Sterling Dec., ¶ 6.




                                      -2-
        Case 1:17-cv-02989-AT Document 698 Filed 01/16/20 Page 3 of 7




As such, deliveries are continuously being scheduled, with 16 county

deliveries scheduled for this week. Sterling Dec., ¶ 6.

      Once it has an EMS and scanners, a county can conduct elections on

the Dominion system even if a county has not received its full state allotment

of BMDs. Sterling Dec., ¶ 7. Because the Secretary of State decertified the

GEMS/DRE system, elections will be conducted on the Dominion election-

management system using hand-marked paper ballots if BMDs are

unavailable. See Proposed Rules, Ga. Comp. R. & Regs. r. Rule 183-1-12-.01,

183-1-12-.11(2)(c), 183-1-12-.20 [Doc. 684-1, pp. 3-4, 53, 69].

             INFORMATION AVAILABLE TO PLAINTIFFS

      By email to the Courtroom Deputy with copies to Plaintiffs’ counsel,

State Defendants contemporaneously file with this Report several Excel

sheets, Bates numbered STATE-DEFENDANTS-00014403 through 14407,

which have been available to Plaintiffs since they were first produced in July

2019. Those documents provide the serial number and county of each DRE,

ExpressPoll, Optical Scanner, and GEMS server. The file is too large to be

easily converted to Acrobat format and filed on the public record.

      Curling Plaintiffs’ expert now says he needs DRE Machine Recap

Sheets in order to prepare a statistical sample, [Doc. 692-2, ¶ 12], which

encompasses two kinds of forms. A DRE Recap sheet for a single precinct is

                                       -3-
        Case 1:17-cv-02989-AT Document 698 Filed 01/16/20 Page 4 of 7




attached as Exhibit B to this filing to show what information is included for

each precinct in the State of Georgia. For early voting locations, a “Daily

Recap of Absentee Voting on TS Machines” is the equivalent form. An

example of the Daily Recap for each DRE is attached as Exhibit C. With the

election materials sent from each precinct (and early voting location) to

Secretary of State, recap sheets for each precinct and early-voting location,

indicating the serial numbers of the DREs used in that particular election,

are included.1

      A statewide election will result in more than 3,000 DRE Recap Sheets,

possibly (but not necessarily) maintained separately by the type of form—in

other words, it is possible that DRE Recap sheets for particular counties will

be mixed in with other information from precincts. In order for Plaintiffs’

experts to determine which DREs were used in each election, (1) the State

will have to locate and pull all DRE Recap Sheets—which will involve an

allocation of state-employee time away from the BMD rollout—and (2) then

Plaintiffs’ expert will have to enter that information into a database format to



1The information in this section is based on information from the Secretary
of State’s office and is provided in a brief in the interests of time for the
Court. State Defendants will make the appropriate officials available to
provide sworn testimony on these points if that would assist the Court in
understanding any part of this component of Georgia elections.

                                      -4-
        Case 1:17-cv-02989-AT Document 698 Filed 01/16/20 Page 5 of 7




have the information Plaintiffs say is necessary for Plaintiffs to prepare the

analysis they told the Court they could prepare.

      Time is of the essence to state officials working quickly to collect DREs

and deploy BMDs. Sterling Dec., ¶¶ 5-6. And, as is clear with the

decertification of the DREs, all claims about the DREs are moot. “If events

that occur subsequent to the filing of a lawsuit or an appeal deprive the court

of the ability to give the plaintiff or appellant meaningful relief then the case

is moot and must be dismissed.” United States v. Georgia, 778 F.3d 1202,

1204 (11th Cir. 2015) quoting Troiano v. Supervisor of Elections, 382 F.3d

1276, 1282 (11th Cir. 2004). If any sample is to be maintained, the only

machines that should be preserved are the units already sequestered subject

to prior preservation orders, although Plaintiffs’ claims related to those units

are also moot.

      Respectfully submitted this 16th day of January, 2020.

                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller
                               Georgia Bar No. 976240
                               cmiller@robbinsfirm.com
                               Alexander Denton
                               Georgia Bar No. 660632

                                       -5-
Case 1:17-cv-02989-AT Document 698 Filed 01/16/20 Page 6 of 7




                     adenton@robbinsfirm.com
                     Brian E. Lake
                     Georgia Bar No. 575966
                     blake@robbinsfirm.com
                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, N.W.
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250

                     /s/Bryan P. Tyson
                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                            -6-
        Case 1:17-cv-02989-AT Document 698 Filed 01/16/20 Page 7 of 7




                       CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ STATUS REPORT FOR

TELECONFERENCE ON JANUARY 17, 2020 has been prepared in

Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/Bryan P. Tyson
                              Bryan P. Tyson




                                     -7-
